644 S.E.2d 562 (2007)
STATE of North Carolina
v.
Shelly WASHINGTON.
No. 507P98-2.
Supreme Court of North Carolina.
March 8, 2007.
Shelly Washington, Pro Se.
T. Brooks Skinner, Jr., Assistant Attorney General, Ben David, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 12th day of February 2007 in this matter for a writ of certiorari to review the order of the Superior Court, New Hanover County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 8th day of March 2007."
Justice MARTIN recused.